   Case 1:20-cv-10455-LTS Document 1 Filed 03/06/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                                       for the
                            DISTRICT OF MASSACHUSETTS


____________________________________
                                    )
THOMAS V. GOMES                     )
      Plaintiff                     )
                                    )               Civil Action
V.                                  )
                                    )               No. _________________
NORDIC FISHERIES, INC.              )
      Defendant                     )
____________________________________)


             PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL


       Now comes the Plaintiff in the above-entitled matter and for his complaint states:

                                 General Factual Allegations

       1.     The Plaintiff, Thomas Gomes, is a resident of Fairhaven, County of Bristol,

Commonwealth of Massachusetts.

       2.     The Defendant, Nordic Fisheries, Inc., is a corporation, duly organized and

existing under the laws of the Commonwealth of Massachusetts.

       3.      On or about December 7, 2018, the Defendant, Nordic Fisheries, Inc., was doing

business within the Commonwealth of Massachusetts.

       4.      On or about December 7, 2018, the Plaintiff, Thomas Gomes, was employed by

the Defendant, Nordic Fisheries, Inc.

       5.      On or about December 7, 2018, the Plaintiff, Thomas Gomes, was employed by

the Defendant, Nordic Fisheries, Inc., as a seaman, and a member of the crew of the F/V

NESKONE.
   Case 1:20-cv-10455-LTS Document 1 Filed 03/06/20 Page 2 of 5



        6.     On or about December 7, 2018, the Defendant, Nordic Fisheries, Inc., owned the

F/V NESKONE.

        7.     The Defendant, Nordic Fisheries, Inc., chartered the F/V NESKONE from some

other person or entity such that on or about December 7, 2018 the Defendant, Nordic Fisheries,

Inc. was the owner pro hac vice of the F/V NESKONE.

        8.     On or about December 7, 2018, the Defendant, Nordic Fisheries, Inc., operated

the F/V NESKONE.

        9.     On or about December 7, 2018, the Defendant, Nordic Fisheries, Inc., or the

Defendant's agents, servants, and/or employees, controlled the F/V NESKONE.

        10.    On or about December 7, 2018, the F/V NESKONE was in navigable waters.

        11.    On or about December 7, 2018, while in the in the performance of his duties in

the service of the F/V NESKONE, the Plaintiff, Thomas Gomes, sustained personal injuries.

        12.    Prior to and at the time he sustained the above-mentioned personal injuries, the

Plaintiff, Thomas Gomes, was exercising due care.

                                            Jurisdiction

        13. This Court has subject matter jurisdiction over this matter pursuant to The Merchant

Marine Act of 1920, commonly called the Jones Act, 46 U.S.C., §30104 , et. seq. (formerly §688

et. seq.).

        14.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1331 and alternatively, 28 U.S.C. §1333.




                                                 2
   Case 1:20-cv-10455-LTS Document 1 Filed 03/06/20 Page 3 of 5



                                            COUNT I

                           Thomas Gomes v. Nordic Fisheries, Inc.

                                 (JONES ACT NEGLIGENCE)

       15.     The Plaintiff, Thomas Gomes, reiterates the allegations set forth in paragraphs 1

through 14 above.

       16.     The personal injuries sustained by the Plaintiff, Thomas Gomes, were not caused

by any fault on his part but were caused by the negligence of the Defendant, its agents, servants

and/or employees.

       17.     As a result of said injuries, the Plaintiff, Thomas Gomes, has suffered pain of

body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       18.     This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, Thomas Gomes, demands judgment against the Defendant,

Nordic Fisheries, Inc., in an amount to be determined by a jury together with interest and costs.

                                           COUNT II

                           Thomas Gomes v. Nordic Fisheries, Inc.

                 (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       19.     The Plaintiff, Thomas Gomes, reiterates the allegations set forth in paragraphs 1

through 14 above.

       20.     The personal injuries sustained by the Plaintiff, Thomas Gomes, were due to no

fault of his, but were caused by the Unseaworthiness of the F/V NESKONE.



                                                3
   Case 1:20-cv-10455-LTS Document 1 Filed 03/06/20 Page 4 of 5



       21.      As a result of said injuries, the Plaintiff, Thomas Gomes has, suffered pain of

body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       22.      This cause of action is brought under the General Maritime Law for

Unseaworthiness and is for the same cause of action as Count I.

       WHEREFORE, the Plaintiff, Thomas Gomes, demands judgment against the Defendant,

Nordic Fisheries, Inc., in an amount to be determined by a jury together with interest and costs.

                                            COUNT III

                            Thomas Gomes v. Nordic Fisheries, Inc.

                (GENERAL MARITIME LAW - MAINTENANCE and CURE)

       23.      The Plaintiff, Thomas Gomes, reiterates all of the allegations set forth in

Paragraphs 1 through 14 above.

       24.      As a result of the personal injuries described in paragraph 11 above, the Plaintiff,

Thomas Gomes, has incurred and will continue to incur expenses for his maintenance and cure.

       WHEREFORE, the Plaintiff, Thomas Gomes, demands judgment against the Defendant,

Nordic Fisheries, Inc., in the amount of $50,000 for maintenance and cure, together with costs

and interest.

                PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES

                              RAISED IN COUNTS, I, II AND III.




                                                  4
  Case 1:20-cv-10455-LTS Document 1 Filed 03/06/20 Page 5 of 5




                             Respectfully submitted for the
                             the Plaintiff, Thomas Gomes,
                             by his attorney,



                             /c/ Carolyn M. Latti
                             Carolyn M. Latti
                             BBO #567-394
                             Latti & Anderson LLP
                             30-31 Union Wharf
                             Boston, MA 02109
                             (617) 523-1000

Dated: March 6, 2020




                                       5
